DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/24/2021, with respect to the rejection(s) of claim(s) 1-2, 4, 6-8, 10, 12-18, 21-26 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thomas et al, US Patent 8898064 B1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al, US Patent Pub. 20190149933 A1.
Re Claim 1, Chun et al discloses a first device (para 0008: electronic device), comprising: at least one processor (para 0008: processor); a microphone port accessible to the at least one processor (para 0008: plug includes a headset and microphone, with the electronic device including a processor); and storage accessible to the at least one processor and comprising instructions executable by the at least one processor (para 0008: instructions from the memory to the processor) to: determine that the microphone port has been engaged with a plug (para 0008: instructions from the memory to the processor are able to determine if microphone plug is engaged by utilizing instructions from the memory to the processor); and initiate a process for configuring the first device based on the determination (para 0084: message is obtained through the microphone when the microphone is engaged/plugged); wherein configuring the first device comprises joining a local area network and/or joining a Wi-Fi network (fig. 7: 702; para 0112: wireless/WiFi connection and wired connection capabilities; the Chun et al reference discloses establishing a wired (local area network/LAN) communication once the electronic device/(headphone with microphone) 702 is wiredly connected to electronic device 701; wherein physically connecting the headphone electronic device 702 to the electronic device 701 will inherently enable the electronic devices 701 and 702 to join a local area network/LAN; para 0104: electronic device 702 could be a headphone. ‘local area network’ is selected from the Markush claim language).
Re Claim 4, Chun et al discloses the first device of Claim 1, wherein configuring the first device comprises enabling one or more settings associated with the first device (para 0084: message is obtained through the microphone when the microphone is engaged/plugged).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chun et al, US Patent Pub. 20190149933 A1 as applied to claim 1 above, in view of Lai et al, US Patent Pub. 20190354731 A1.
Re Claim 2, Chun et al discloses the first device of Claim 1, but fails to disclose wherein configuring the first device comprises joining an Internet of things network. However, Lai et al discloses a system that manages connectivity to physical ports of electronic devices and external devices (i.e. microphones) where the processor/controller of the electronic device could access necessary processing data (aggregate data) from other electronic devices such as internet of things (IOT) (Lai et al, para 0040: IOT typically evokes the name of the device). It would have been obvious to modify the Chun et al reference such that its processor can access its necessary instructions via an internet of things (IOT) connection as taught in Lai et al for the purpose of being able to make the system a “smart system”.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al, US Patent Pub. 20190149933 A1 as applied to claim 1 above, in view of Koh et al, US Patent Pub. 20200152186 A1.
Re Claim 6, the combined teachings of Chun et al and Koh et al disclose the first device of Claim 1, wherein the instructions are executable to: execute, at the first device, a digital assistant as part of the process to provide one or more audible prompts via a speaker in communication with the at least one processor (Koh et al, para 0033: a system that teaches a concept of an electronic processor receiving electrical signals representing sound from a microphone, where the sound is a voice command); and execute the digital assistant to identify one or more responses to the one or more audible prompts as spoken by an end-user into a microphone accessible to the at least one processor (Koh et al, para 0033: a system that teaches a concept of an electronic processor receiving electrical signals representing sound from a microphone, where the sound is a voice command). However, Koh et al does. It would have been obvious to modify the Chun et al system such that a user can transmit commands as taught in Koh et al once the microphone is plugged in within Chun et al for the purpose of passing voice commands to control the system
Re Claim 7, the combined teachings of Chun et al and Koh et al disclose the first device of Claim 6, wherein the speaker and microphone are disposed on a headset engaged with the first device via the microphone port (Chun et al, para 0066: headphone with microphone; paras 0104, 0107).
Claim 8 has been analyzed and rejected according to claim 7.

Claims 10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al, US Patent Pub. 20190149933 A1, in view of Thomas et al, US Patent 8898064 B1.
Claim 10 has been analyzed and rejected according to claim 1; but fails to disclose wherein the first device is configured with a device name indicated via the audible input. However, Thomas teaches the concept of where ab audible request is made for a user to input a wireless network name (Thomas et al, col. 5, line 62 through col. 6, line 9: audible request via loudspeaker to input a wireless network name) and another audible request to input the wireless network password (Thomas et al, col. 6, lines 23-32: audible request via loudspeaker to input a password to the wireless network name). It would have been obvious to modify the WiFi connection such that an audio request is sent to a user to prompt for a wireless network name and another audio request is sent to a user to prompt for the accompanying password to said WiFi network name as taught in Thomas et al for the purpose of securing the WiFi network while making is easier for the user to input necessary security credentials.
Re Claim 12, the combined teachings of Chun et al and Thomas et al disclose the method of claim 10, wherein the first device is configured at least in part by enabling Wi-Fi communication (Chun et al, para 0112: Wi-Fi or local area network (LAN)).
Claims 13-14 have been analyzed and rejected according to claim 10.
Claim 15 has been analyzed and rejected according to claims 1 & 10.
Re Claim 16, the combined teachings of Chun et al and Thomas et al disclose the method of claim 10, wherein the software comprises voice recognition software executed to process the audible input (Thomas et al, col. 4, lines 25-40: microphone with speech recognition).
Claim 17 has been analyzed and rejected according to claim 10.

Claim 18 has been analyzed and rejected according to claim 1; but fails to disclose wherein the instructions are executable to: execute the setup process at least in part by commutating with the second device through the port to provide one or more audible requests for information using a speaker on the second device; and wherein the one or more audible requests comprise a first audible request for a network name associated with a network to which the first device is to connect, and wherein the one or more audible requests comprise a second audible request for a network key associated with the network. However, Thomas teaches the concept of where ab audible request is made for a user to input a wireless network name (Thomas et al, col. 5, line 62 through col. 6, line 9: audible request via loudspeaker to input a wireless network name) and another audible request to input the wireless network password (Thomas et al, col. 6, lines 23-32: audible request via loudspeaker to input a password to the wireless network name). It would have been obvious to modify the WiFi connection such that an audio request is sent to a user to prompt for a wireless network name and another audio request is sent to a user to prompt for the accompanying password to said WiFi network name as taught in Thomas et al for the purpose of securing the WiFi network while making is easier for the user to input necessary security credentials.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al, US Patent Pub. 20190149933 A1 as applied to claim 1 above, in view of Chutorash et al, US Patent Pub. 20110257973 A1.
Re Claim 21, Chun et al discloses the first device of Claim 1, but fails to disclose wherein the instructions are executable to: initiate the process at least in part by launching an audible setup menu with which a user is able to audibly interact in order to configure the first device based on audible input from the user. However, Chutorash et al discloses a system that teaches the concept of using a display menu screen that allows a user to execute control functions via audio commands; whereby said controls can be carried out when a mobile device is connected to the vehicle control system enabling the mobile phone can be controlled when a user speaks to the vehicle control system (Chutorash et al, para 0048); along with audio prompts of various functions from which a user can select via an audio/voice response (Chutorash et al, para 0058). It would have been obvious to modify the Chun et al device such that it includes the ability for a user to use audio/voice commands to initiate execution of functions via a display menu displaying said functions after the external device has been plugged into the electronic device as taught in Chutorash et al for the purpose of enabling voice controlled function execution.
Re Claim 22, the combined teachings of Chun et al and Chutorash et al disclose the first device of Claim 21, wherein the audible setup menu takes the user through a set of voice prompts requesting various items to configure the first device, the first device configured according to responses to the voice prompts (Chutorash et al, para 0058: audio prompts of various functions from which a user can select via an audio/voice response).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al, US Patent Pub. 20190149933 A1 and Thomas et al, US Patent 8898064 B1, as applied to claim 10 above, in view of Chutorash et al, US Patent Pub. 20110257973 A1.
Re Claim 23, the combined teachings of Chun et al and Thomas et al disclose the method of Claim 10, but fail to disclose wherein the method comprises: executing the software to launch an audible setup menu with which the user is able to audibly interact in order to configure the first device. However, Chutorash et al discloses a system that teaches the concept of using a display menu screen that allows a user to execute control functions via audio commands; whereby said controls can be carried out when a mobile device is connected to the vehicle control system enabling the mobile phone can be controlled when a user speaks to the vehicle control system (Chutorash et al, para 0048); along with audio prompts of various functions from which a user can select via an audio/voice response (Chutorash et al, para 0058). It would have been obvious to modify the Chun et al device such that it includes the ability for a user to use audio/voice commands to initiate execution of functions via a display menu displaying said functions after the external device has been plugged into the electronic device as taught in Chutorash et al for the purpose of enabling voice controlled function execution.
Re Claim 24, the combined teachings of Chun et al, Thomas et al and Chutorash et al disclose the method of Claim 23, wherein the audible setup menu takes the user through a set of voice prompts requesting various items to configure the first device, and wherein the method comprises configuring the first device according to responses to the voice prompts (Chutorash et al, para 0058: audio prompts of various functions from which a user can select via an audio/voice response).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al, US Patent Pub. 20190149933 A1 and Thomas et al, US Patent 8898064 B1, as applied to claim 18 above, in view of Chutorash et al, US Patent Pub. 20110257973 A1.
Claim 25 has been analyzed and rejected according to claims 18 & 21.
Claim 26 has been analyzed and rejected according to claims 18 & 22.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651         						5/7/2022